DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/01/2020 and 02/23/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The following is the list of references in the specification not properly disclosed in an information disclosure statement:
“U.S. Patent No. 5,775,322” disclosed in line 9 of Para. [00080];
“U.S. Patent No. 5,879,297” disclosed in line 9 of Para. [00080];
“U.S. Patent No. 6,129,668” disclosed in line 9 of Para. [00080];
“U.S. Patent No. 6,216,028” disclosed in lines 9-10 of Para. [00080];
“U.S. Patent No. 6,263,230” disclosed in line 10 of Para. [00080]; and
“U.S. Patent Publication No. 2018/0310955” disclosed in line 6 of Para. [00083].

Claim Objections
Claims 1, 16, 19, 25-27, and 31 are objected to because of the following informalities:  
Claim 1, line 8, the limitation “to determine a position of the needle” should be changed to “to determine a determined position of the needle” in order to keep consistent terminology throughout the claim;
Claim 1, lines 9-10, the limitation “the image” should be changed to “an image” because there is insufficient antecedent basis for this limitation in the claim;
Claim 1, line 10, the limitation “the target” should be changed to “the internal body portion target” in order to keep consistent terminology throughout the claim;
Claim 16, line 6, the limitation “the sensed detectable characteristic” should be changed to “the detectable characteristic” in order to keep consistent terminology throughout the claim;
Claim 16, lines 6-7, the limitation “the sensed extent of bending” should be changed to “a sensed extent of bending” because there is insufficient antecedent basis for this limitation in the claim;
Claim 16, line 9, the limitation “the image” should be changed to “an image” because there is insufficient antecedent basis for this limitation in the claim;
Claim 16, lines 10-11, the limitation “the determined position” should be changed to “the position of the needle” in order to keep consistent terminology throughout the claim;
Claim 19, line 3, the limitation “the guidance system” should be changed to “a guidance system” because there is insufficient antecedent basis for this limitation in the claim;
Claim 25, lines 1-2, the limitation “wherein displaying further emits a first color pattern” should be changed to “wherein the
Claim 25, line 2, the limitation “the calibration status” should be changed to “a calibration status” because there is insufficient antecedent basis for this limitation in the claim;
Claim 26, lines 1-2, the limitation “wherein displaying further emits a second color pattern” should be changed to “wherein the displaying further emits a second color pattern”;
Claim 27, lines 1-2, the limitation “wherein displaying further emits a third color pattern” should be changed to “wherein the displaying further emits a third color pattern”;
Claim 31, line 9, the limitation “to determine a position of the needle” should be changed to “to determine a determined position of the needle” in order to keep consistent terminology throughout the claim;
Claim 31, lines 11-12, the limitation “the image” should be changed to “an image” because there is insufficient antecedent basis for this limitation in the claim; and
Claim 31, lines 12, the limitation “the target” should be changed to “the internal body portion target” in order to keep consistent terminology throughout the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 recites the limitation "the changing between at least two of the plurality of colors" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Claims 1-3, 5-6, and 8 do not recite the limitation "changing between at least two of the plurality of colors” before recited as "the changing between at least two of the plurality of colors" (emphasis added) in lines 2-3 of Claim 8. For purposes of examination, Claim 8 is interpreted as depending from Claim 7 because Claim 7 recites the limitation “changing between at least two of the plurality of colors”. If Claim 8 should depend from Claim 7, it is suggested to amend Claim 8 to the following in order to overcome this rejection: “The guidance system as defined in claim 7 [[6]], wherein at least two of the plurality of light-emitting diodes are positioned on opposing sides of the probe, and wherein the changing between the at least two of the plurality of colors of the second series of light patterns is associated with the suggested direction.” If Claim 8 should not depend from Claim 7 (i.e., Claim 8 should remain dependent from Claim 6), it is suggested to amend Claim 8 to the following in order to overcome this rejection: “The guidance system as defined in claim 6, wherein at least two of the plurality of light-emitting diodes are positioned on opposing sides of the probe, and wherein [[the]] changing between at least two of the plurality of colors of the second series of light patterns is associated with the suggested direction.” Clarification is required. 
Claim 23 recites the limitation "the changing between at least two of the plurality of colors" in line 3. There is insufficient antecedent basis for this limitation in the claim. Claims 16-18, 20-21, and 23 do not recite the limitation "changing between at least two of the plurality of colors” before recited as "the changing between at least two of the plurality of colors" (emphasis added) in line 3 of Claim 23. For If Claim 23 should depend from Claim 22, it is suggested to amend Claim 23 to the following in order to overcome this rejection: “The method for guiding as defined in claim 22 [[21]], wherein at least two of the plurality of light-emitting diodes are positioned on opposing sides of the probe, and wherein the changing between the at least two of the plurality of colors of the second series of light patterns is associated with the suggested direction.” If Claim 23 should not depend from Claim 22 (i.e., Claim 23 should remain dependent from Claim 21), it is suggested to amend Claim 23 to the following in order to overcome this rejection: “The method for guiding as defined in claim 21, wherein at least two of the plurality of light-emitting diodes are positioned on opposing sides of the probe, and wherein [[the]] changing between at least two of the plurality of colors of the second series of light patterns is associated with the suggested direction.” Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 12, 14-17, 24, 27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverstein et al. (US 2012/0143029 A1, cited in Applicant’s IDS filed 02/23/2021, hereinafter Silverstein).

Regarding Claim 1, Silverstein discloses (Figs. 18-23B) a guidance system (ultrasound-based needle guidance system 1110) for guiding insertion of a needle (needle 1200) into a body of a patient (see, e.g., Figs. 18-19, and Para. [0156], lines 1-5, “Embodiments of the present invention described herein are generally directed to a guidance system for locating and guiding a needle or other medical component during ultrasound-based or other suitable procedures for accessing with the needle a subcutaneous vessel of a patient”, and Para. [0164], lines 1-7, “FIG. 19 further depicts a needle 1200 used to gain initial access to the patient vasculature via the insertion site 1173. As will be described in further detail below, the needle 1200 is configured to cooperate with the system 1110 in enabling the system to detect the position, orientation, and advancement of the needle during an ultrasound-based placement procedure”), comprising: 
an ultrasound imaging device (probe 1140, control buttons 1184) including a probe (probe 1140) for ultrasonically imaging an internal body portion target (target 1238, vessel 1226) (see, e.g., Figs. 19, 20, 23A, and 23B, and Para. [0158], lines 1-3, “The ultrasound imaging portion of the system 1110 is employed to image a targeted internal portion of a body of a patient”, and Para. [0165], lines 1-6, “FIG. 20 depicts features of the probe 1140 according to one embodiment. The probe 1140 is employed in connection with ultrasound-based visualization of a vessel, such as a vein, in preparation for insertion of the needle 1200 and/or catheter 1172 into the vasculature. Such visualization gives real time ultrasound guidance”, and Para. [0182], lines 1-16); 
at least one sensor (sensor array 1190, plurality of magnetic sensors 1192) included with the probe (1140) that senses a magnetic field (via magnetic sensors 1192) associated with the needle (1200) see, e.g., Figs. 19-20, and Para. [0169], lines 1-9, “As seen in FIG. 20, the probe 1140 includes a sensor array 1190 for detecting the position, orientation, and movement of the needle 1200 during ultrasound imaging procedures, such as those described above. As will be described in further detail below, the sensor array includes a plurality of magnetic sensors 1192 embedded within the housing of the probe. The sensors 1192 are configured to detect a magnetic field associated with the needle 1200 and enable the system 1110 to track the needle”); 
a processor (processor 1122) that receives magnetic field data sensed by the at-least-one sensor (1190, 1192) to determine a position of the needle (1200) in three spatial dimensions (see, e.g., Figs. 19-20, and Para. [0161], lines 1-11, and Para. [0170], lines 1-3, “each of the sensors 1192 includes three orthogonal sensor coils for enabling detection of a magnetic field in three spatial dimensions”, and Para. [0177], lines 6-14, “Each of the sensors 1192 of the sensor array 1190 is configured to spatially detect the magnetic element 1210 in three dimensional space. Thus during operation of the system 1110, magnetic field strength data of the needle's magnetic element 1210 sensed by each of the sensors 1192 is forwarded to a processor, such as the processor 1122 of the console 1120 (FIG. 18), which computes in real-time the position and/or orientation of the magnetic element 1210”); and 
a display (display 1130) that depicts the determined position of the needle (1200) together with the image of the target (1238, 1226) (see, e.g., Figs. 23A-23B, and Para. [0182], lines 1-16, and Para. [0183], lines 1-10, “FIG. 23B shows that, in one embodiment, the screenshot 1230 can be configured such that the ultrasound image 1232 and the needle image 1234 are oriented so as to be displayed in a three dimensional aspect. This enables the angle and orientation of the needle 1200, as depicted by the needle image 1234, to be ascertained and compared with the intended target imaged by the ultrasound image 1232. It should be noted that the screenshots 1230 are merely examples of possible depictions produced by the system 1110 for display; indeed, other visual depictions can be used”); 
1140, 1184) is configured to provide at least one indication of status via sensory feedback based on the determined position (see, e.g., Figs. 23A-23B, where different examples of sensory feedback are shown to be provided on the display 1130, which receives the status data from the probe 1140, and Para. [0170], lines 1-3, and Para. [0171], lines 1-5, and Para. [0177], lines 6-14, and Para. [0179], lines 12-20, and Para. [0180], lines 1-13, “The screenshot 1230 further shows a needle image 1234 representing the position and orientation of the actual needle 1200 as determined by the system 1110 as described above. Because the system is able to determine the location and orientation of the needle 1200 with respect to the sensor array 1190, the system is able to accurately determine the position and orientation of the needle 1200 with respect to the ultrasound image 1232 and superimpose it thereon for depiction as the needle image 1234 on the display 1130. Coordination of the positioning of the needle image 1234 on the ultrasound image 1232 is performed by suitable algorithms executed by the processor 1122 or other suitable component of the system 1110”; also see, e.g., Para. [0111], lines 1-14).

Regarding Claim 2, Silverstein discloses the guidance system of Claim 1, and further discloses (Figs. 18-23B) wherein the sensory feedback is delivered via visible light (see, e.g., Figs. 23A-23B, where different examples of sensory feedback are shown to be provided on the display 1130, which receives the status data from the probe 1140, and Para. [0163], lines 10-11, “the display 1130 is an LCD device”, where an LCD display provides a form of visual light in order to deliver the sensory feedback on the display, and Para. [0170], lines 1-3, and Para. [0171], lines 1-5, and Para. [0177], lines 6-14, and Para. [0179], lines 12-20, and Para. [0180], lines 1-13).

Regarding Claim 9, Silverstein discloses the guidance system of Claim 1, and further discloses (Figs. 18-23B) wherein the sensory feedback is delivered via a visual indicator on the display (display 1130) (see, e.g., Figs. 23A-23B, where different examples of sensory feedback are shown to be provided on the display 1130, which receives the status data from the probe 1140, and Para. [0163], lines 10-11, “the display 1130 is an LCD device”, where an LCD display provides a form of visual light in order to deliver the sensory feedback on the display, and Para. [0170], lines 1-3, and Para. [0171], lines 1-5, and Para. [0177], lines 6-14, and Para. [0179], lines 12-20, and Para. [0180], lines 1-13; also see, e.g., Para. [0182-0183]; also see e.g., Para. [0121], lines 1-14, where display 30 operates in a similar manner to display 1130).

Regarding Claim 12, Silverstein discloses the guidance system of Claim 9, and further discloses (Figs. 18-23B) wherein the display (display 1130) is configured to emit a third color pattern to indicate a ready state within the guidance system (see, e.g., Para. [0263], lines 1-11, “imaging systems provide representations in various colors. The rigid medical device tracking system in cooperation with the imaging system can also take advantage of color representations. In one example, a needle representation uses one color (e.g., orange) for a virtual needle's image and a second color (e.g., blue) for the actual needle's image. Thus, for example, with ultrasound, the virtual needle used for planning can be shown on the real time ultrasound image. Providing both a virtual needle representation and an actual needle representation can be useful to the medical practitioner to help guide the procedure” and Para. [0264], lines 1-14, “In other representations of virtual and actual needles (i.e., rigid medical devices), particular colors can be changed as the needle representation approaches particular structures inside the body of the patient. For example, the representation of the needle may be one color if it is determined that there will be no obstructions to the path that the needle is currently following. Then, if analysis of the imagery determines that the path of the needle is approaching a particular structure (e.g., a denser anatomical structure), the color of the representation of the needle may be changed. In some cases, the color change may be abrupt, and in other cases, the color change may be gradual. Other features include particular techniques to alert the medical practitioner such as text, audio, flashing, tactile feedback”, where multiple color patterns/color changes are used, and where a ready state is broadly defined as a suitable state for an activity/action, therefore having a color pattern where there are no obstructions is a ready state for continuing needle progression).

Regarding Claim 14, Silverstein discloses the guidance system of Claim 1, and further discloses (Figs. 18-23B) wherein the sensory feedback is delivered via tactile feedback generated within the probe (probe 1140) (see, e.g., Para. [0264], lines 1-14, “In other representations of virtual and actual needles (i.e., rigid medical devices), particular colors can be changed as the needle representation approaches particular structures inside the body of the patient. For example, the representation of the needle may be one color if it is determined that there will be no obstructions to the path that the needle is currently following. Then, if analysis of the imagery determines that the path of the needle is approaching a particular structure (e.g., a denser anatomical structure), the color of the representation of the needle may be changed. In some cases, the color change may be abrupt, and in other cases, the color change may be gradual. Other features include particular techniques to alert the medical practitioner such as text, audio, flashing, tactile feedback, and the like”).

Regarding Claim 15, Silverstein discloses the guidance system of Claim 1, and further discloses (Figs. 18-23B) wherein the sensory feedback is delivered via an audio signal delivered via a speaker within the guidance system (ultrasound-based needle guidance system 1110) (see, e.g., Para. [0264], lines 1-14, “In other representations of virtual and actual needles (i.e., rigid medical devices), particular colors can be changed as the needle representation approaches particular structures inside the body of the patient. For example, the representation of the needle may be one color if it is determined that there will be no obstructions to the path that the needle is currently following. Then, if analysis of the imagery determines that the path of the needle is approaching a particular structure (e.g., a denser anatomical structure), the color of the representation of the needle may be changed. In some cases, the color change may be abrupt, and in other cases, the color change may be gradual. Other features include particular techniques to alert the medical practitioner such as text, audio, flashing, tactile feedback, and the like” and Para. [0271], lines 8-15, “Observation of the display device permits the medical practitioner to follow the location of the tip of the rigid medical device with substantial accuracy. In one embodiment, the rigid medical device tracking system provides sufficient information so that the medical practitioner can be alerted to the particular location of the tip of the rigid medical device with various audio or visual cues (e.g., flashing, contrasting colors, signal tones, and the like)”).

Regarding Claim 16, Silverstein discloses (Figs. 18-23B) a method for guiding a needle (needle 1200) for insertion into a body of a patient utilizing imaging technology (see, e.g., Figs. 18-19, and Para. [0156], lines 1-5, “Embodiments of the present invention described herein are generally directed to a guidance system for locating and guiding a needle or other medical component during ultrasound-based or other suitable procedures for accessing with the needle a subcutaneous vessel of a patient”, and Para. [0164], lines 1-7, “FIG. 19 further depicts a needle 1200 used to gain initial access to the patient vasculature via the insertion site 1173. As will be described in further detail below, the needle 1200 is configured to cooperate with the system 1110 in enabling the system to detect the position, orientation, and advancement of the needle during an ultrasound-based placement procedure”), the method comprising:
(a) imaging a target (target 1238, vessel 1226) within the body (see, e.g., Figs. 19, 20, 23A, and 23B, and Para. [0158], lines 1-3, “The ultrasound imaging portion of the system 1110 is employed to image a targeted internal portion of a body of a patient”, and Para. [0165], lines 1-6, “FIG. 20 depicts features of the probe 1140 according to one embodiment. The probe 1140 is employed in connection with ultrasound-based visualization of a vessel, such as a vein, in preparation for insertion of the needle 1200 and/or catheter 1172 into the vasculature. Such visualization gives real time ultrasound guidance”, and Para. [0182], lines 1-16); 
(b) sensing a detectable characteristic relating to the needle (1200) via a probe (probe 1140) (see, e.g., Figs. 19-20, and Para. [0169], lines 1-9, “As seen in FIG. 20, the probe 1140 includes a sensor array 1190 for detecting the position, orientation, and movement of the needle 1200 during ultrasound imaging procedures, such as those described above. As will be described in further detail below, the sensor array includes a plurality of magnetic sensors 1192 embedded within the housing of the probe. The sensors 1192 are configured to detect a magnetic field associated with the needle 1200 and enable the system 1110 to track the needle”, where the disclosed magnetic field corresponds to the claimed detectable characteristic); 
(c) determining a position of the needle (1200) in at least two spatial dimensions by data relating to the sensed detectable characteristic and the sensed extent of bending (see, e.g., Figs. 19-20, and Para. [0009], lines 1-11, and Para. [0161], lines 1-11, and Para. [0170], lines 1-3, “each of the sensors 1192 includes three orthogonal sensor coils for enabling detection of a magnetic field in three spatial dimensions”, and Para. [0171], lines 1-5, and Para. [0177], lines 6-14, “Each of the sensors 1192 of the sensor array 1190 is configured to spatially detect the magnetic element 1210 in three dimensional space. Thus during operation of the system 1110, magnetic field strength data of the needle's magnetic element 1210 sensed by each of the sensors 1192 is forwarded to a processor, such as the processor 1122 of the console 1120 (FIG. 18), which computes in real-time the position and/or orientation of the magnetic element 1210”; also see, e.g., Para. [0212], lines 1-9, where the disclosed magnetic field corresponds to the claimed detectable characteristic, and where bending is also sensed); 
1200) with respect to the target (1238, 1226) together with the image of the target (1238, 1226) (see, e.g., Figs. 23A-23B, and Para. [0182], lines 1-16, and Para. [0183], lines 1-10, “FIG. 23B shows that, in one embodiment, the screenshot 1230 can be configured such that the ultrasound image 1232 and the needle image 1234 are oriented so as to be displayed in a three dimensional aspect. This enables the angle and orientation of the needle 1200, as depicted by the needle image 1234, to be ascertained and compared with the intended target imaged by the ultrasound image 1232. It should be noted that the screenshots 1230 are merely examples of possible depictions produced by the system 1110 for display; indeed, other visual depictions can be used”); and 
(e) providing at least one indication of status via sensory feedback based on the determined position (see, e.g., Figs. 23A-23B, where different examples of sensory feedback are shown to be provided on the display 1130, which receives the status data from the probe 1140, and Para. [0170], lines 1-3, and Para. [0171], lines 1-5, and Para. [0177], lines 6-14, and Para. [0179], lines 12-20, and Para. [0180], lines 1-13, “The screenshot 1230 further shows a needle image 1234 representing the position and orientation of the actual needle 1200 as determined by the system 1110 as described above. Because the system is able to determine the location and orientation of the needle 1200 with respect to the sensor array 1190, the system is able to accurately determine the position and orientation of the needle 1200 with respect to the ultrasound image 1232 and superimpose it thereon for depiction as the needle image 1234 on the display 1130. Coordination of the positioning of the needle image 1234 on the ultrasound image 1232 is performed by suitable algorithms executed by the processor 1122 or other suitable component of the system 1110”; also see, e.g., Para. [0111], lines 1-14).

Figs. 18-23B) wherein the sensory feedback is delivered via visible light (see, e.g., Figs. 23A-23B, where different examples of sensory feedback are shown to be provided on the display 1130, which receives the status data from the probe 1140, and Para. [0163], lines 10-11, “the display 1130 is an LCD device”, where an LCD display provides a form of visual light in order to deliver the sensory feedback on the display, and Para. [0170], lines 1-3, and Para. [0171], lines 1-5, and Para. [0177], lines 6-14, and Para. [0179], lines 12-20, and Para. [0180], lines 1-13).

Regarding Claim 24, Silverstein discloses the method of Claim 16, and further discloses (Figs. 18-23B) wherein the sensory feedback is delivered via a visual indicator on a display (display 1130) (see, e.g., Figs. 23A-23B, where different examples of sensory feedback are shown to be provided on the display 1130, which receives the status data from the probe 1140, and Para. [0163], lines 10-11, “the display 1130 is an LCD device”, where an LCD display provides a form of visual light in order to deliver the sensory feedback on the display, and Para. [0170], lines 1-3, and Para. [0171], lines 1-5, and Para. [0177], lines 6-14, and Para. [0179], lines 12-20, and Para. [0180], lines 1-13; also see, e.g., Para. [0182-0183]; also see e.g., Para. [0121], lines 1-14, where display 30 operates in a similar manner to display 1130).

Regarding Claim 27, Silverstein discloses the method of Claim 24, and further discloses (Figs. 18-23B) wherein displaying further emits a third color pattern to indicate a ready state (see, e.g., Para. [0263], lines 1-11, “imaging systems provide representations in various colors. The rigid medical device tracking system in cooperation with the imaging system can also take advantage of color representations. In one example, a needle representation uses one color (e.g., orange) for a virtual needle's image and a second color (e.g., blue) for the actual needle's image. Thus, for example, with ultrasound, the virtual needle used for planning can be shown on the real time ultrasound image. Providing both a virtual needle representation and an actual needle representation can be useful to the medical practitioner to help guide the procedure” and Para. [0264], lines 1-14, “In other representations of virtual and actual needles (i.e., rigid medical devices), particular colors can be changed as the needle representation approaches particular structures inside the body of the patient. For example, the representation of the needle may be one color if it is determined that there will be no obstructions to the path that the needle is currently following. Then, if analysis of the imagery determines that the path of the needle is approaching a particular structure (e.g., a denser anatomical structure), the color of the representation of the needle may be changed. In some cases, the color change may be abrupt, and in other cases, the color change may be gradual. Other features include particular techniques to alert the medical practitioner such as text, audio, flashing, tactile feedback”, where multiple color patterns/color changes are used, and where a ready state is broadly defined as a suitable state for an activity/action, therefore having a color pattern where there are no obstructions is a ready state for continuing needle progression).

Regarding Claim 29, Silverstein discloses the method of Claim 16, and further discloses (Figs. 18-23B) wherein the sensory feedback is delivered via tactile feedback generated within the probe (probe 1140) (see, e.g., Para. [0264], lines 1-14, “In other representations of virtual and actual needles (i.e., rigid medical devices), particular colors can be changed as the needle representation approaches particular structures inside the body of the patient. For example, the representation of the needle may be one color if it is determined that there will be no obstructions to the path that the needle is currently following. Then, if analysis of the imagery determines that the path of the needle is approaching a particular structure (e.g., a denser anatomical structure), the color of the representation of the needle may be changed. In some cases, the color change may be abrupt, and in other cases, the color change may be gradual. Other features include particular techniques to alert the medical practitioner such as text, audio, flashing, tactile feedback, and the like”).

Regarding Claim 30, Silverstein discloses the method of Claim 16, and further discloses (Figs. 18-23B) wherein the providing sensory feedback further includes delivering an audio signal via a speaker (see, e.g., Para. [0264], lines 1-14, “In other representations of virtual and actual needles (i.e., rigid medical devices), particular colors can be changed as the needle representation approaches particular structures inside the body of the patient. For example, the representation of the needle may be one color if it is determined that there will be no obstructions to the path that the needle is currently following. Then, if analysis of the imagery determines that the path of the needle is approaching a particular structure (e.g., a denser anatomical structure), the color of the representation of the needle may be changed. In some cases, the color change may be abrupt, and in other cases, the color change may be gradual. Other features include particular techniques to alert the medical practitioner such as text, audio, flashing, tactile feedback, and the like” and Para. [0271], lines 8-15, “Observation of the display device permits the medical practitioner to follow the location of the tip of the rigid medical device with substantial accuracy. In one embodiment, the rigid medical device tracking system provides sufficient information so that the medical practitioner can be alerted to the particular location of the tip of the rigid medical device with various audio or visual cues (e.g., flashing, contrasting colors, signal tones, and the like)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 3, 5-8, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein et al. (US 2012/0143029 A1, cited in Applicant’s IDS filed 02/23/2021, hereinafter Silverstein) in view of Sarvazyan et al. (US 2004/0267121 A1, cited in Applicant’s IDS filed 02/23/2021, hereinafter Sarvazyan).

Regarding Claim 3, Silverstein discloses the guidance system of Claim 2. Silverstein does not disclose wherein the visible light is produced via a plurality of light-emitting diodes located on the probe.
However, in the same field of endeavor of imaging probes for needle guidance, Sarvazyan discloses (Fig. 3) a guidance system (including biopsy guidance device 30) for guiding insertion of a needle (biopsy needle 12) into a body (breast 17) of a patient (see, e.g., Abstract, Para. [0030], and Para. [0066]), wherein the visible light is produced via a light-emitting diode (light indicator / LED 33) located on the probe (tactile imager probe 31) (see, e.g., Para. [0065], lines 1-2, “[Device 30 includes:] a light indicator 33 for communicating the angle and distance information to the operator” and Para. [0066], lines 1-7, “In use, the operator places the tactile imager probe 31 on the breast 17 above approximate location of the lesion. Then operator aims the needle 12 of a biopsy gun at the center of the lesion in accordance with feedback light signal emitted from the light indicator such as an LED 33. There are several conceived possibilities to guide the biopsy needle by the feedback light signal”; also see, e.g., Abstract, lines 15-17, “Such audio, light, or visual feedback allows the physician to correct the insertion angle and depth to confidently reach the target site to perform a biopsy”; also see, e.g., Para. [0007], lines 1-5 and Para. [0030], lines 1-3). Sarvazyan does not implicitly disclose a plurality of light-emitting diodes. However, it would have been obvious to one of ordinary skill in the art before the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system of Silverstein by including that the visible light is produced via a plurality of light-emitting diodes located on the probe, as disclosed by Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to provide visual feedback for aiding the user/physician in guiding the needle toward the target, as recognized by Sarvazyan (see, e.g., Para. [0065-0066]).

Regarding Claim 5, Silverstein modified by Sarvazyan discloses the guidance system of Claim 3. Silverstein further discloses (Figs. 18-23B) emitting a plurality of light/color patterns (see, e.g., Para. [0263], lines 1-11 and Para. [0264], lines 1-14, where multiple color patterns/color changes are used). 
Silverstein does not disclose wherein the plurality of light-emitting diodes are configured to emit a second series of light patterns to indicate a suggested direction to move the probe to increase tracking accuracy.
However, in the same field of endeavor of imaging probes for needle guidance, Sarvazyan discloses (Fig. 3) wherein the light-emitting diode (light indicator / LED 33) is configured to emit a second series of light patterns to indicate a suggested direction to move the probe (tactile imager probe 31) to increase tracking accuracy (see, e.g., Para. [0027], lines 1-3, “Another yet objective of the present invention is to provide a biopsy guidance device with increased sensitivity, repeatability, and accuracy”, and Para. [0065], lines 1-2, “[Device 30 includes:] a light indicator 33 for communicating the angle and distance information to the operator”, and Para. [0066], lines 1-17, where the disclosed LED 33 provides a light pattern based upon brightness, color, and pulse repetition rate for indicating a suggested direction for aiding the user in directing the probe 31, therefore the position error is decreased and the tracking accuracy is increased; also see, e.g., Abstract, lines 15-17, “Such audio, light, or visual feedback allows the physician to correct the insertion angle and depth to confidently reach the target site to perform a biopsy”; also see, e.g., Para. [0085], lines 8-19 and Para. [0087], lines 9-15). Sarvazyan does not implicitly disclose a plurality of light-emitting diodes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of light-emitting diodes located on the probe, rather than a single light-emitting diode, because a mere duplication of essential parts of the invention involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional visible signals for providing the desired feedback to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the guidance system of Silverstein modified by Sarvazyan by including that the plurality of light-emitting diodes are configured to emit a second series of light patterns to indicate a suggested direction to move the probe to increase tracking accuracy, as disclosed by Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to provide visual feedback for aiding the user/physician in guiding the needle toward the target, as recognized by Sarvazyan (see, e.g., Para. [0065-0066]).

Regarding Claim 6, Silverstein modified by Sarvazyan discloses the guidance system of Claim 5. Silverstein further discloses (Figs. 18-23B) emitting a plurality of light/color patterns (see, e.g., Para. [0263], lines 1-11 and Para. [0264], lines 1-14, where multiple color patterns/color changes are used). 

However, in the same field of endeavor of imaging probes for needle guidance, Sarvazyan discloses (Fig. 3) wherein the second series of light patterns includes utilizing a color to indicate the suggested direction (see, e.g., Para. [0065], lines 1-2, “[Device 30 includes:] a light indicator 33 for communicating the angle and distance information to the operator”, and Para. [0066], lines 1-17, where the disclosed LED 33 provides a light pattern based upon brightness, color, and pulse repetition rate for indicating a suggested direction for aiding the user in directing the probe 31). Sarvazyan does not implicitly disclose a plurality of colors. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of colors (as disclosed by Silverstein), rather than a single color (as disclosed by Sarvazyan), to indicate the suggested direction (as disclosed by Sarvazyan) because a mere duplication of essential parts of the invention involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional visible signals for providing the desired feedback to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the guidance system of Silverstein modified by Sarvazyan by including that the second series of light patterns includes utilizing a plurality of colors to indicate the suggested direction, as disclosed by Silverstein and Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to provide visual feedback for aiding the user/physician in guiding the needle toward the target, as recognized by Sarvazyan (see, e.g., Para. [0065-0066]).

Figs. 18-23B) emitting a plurality of light/color patterns (see, e.g., Para. [0263], lines 1-11 and Para. [0264], lines 1-14, where multiple color patterns/color changes are used). 
Silverstein does not disclose wherein changing between at least two of the plurality of colors is associated with the suggested direction.
However, in the same field of endeavor of imaging probes for needle guidance, Sarvazyan discloses (Fig. 3) wherein changing between at least two light patterns is associated with the suggested direction (see, e.g., Para. [0065], lines 1-2, “[Device 30 includes:] a light indicator 33 for communicating the angle and distance information to the operator”, and Para. [0066], lines 1-17, where the disclosed LED 33 provides a light pattern based upon brightness, color, and pulse repetition rate for indicating a suggested direction for aiding the user in directing the probe 31). Sarvazyan does not implicitly disclose a change between a plurality of colors. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of colors (as disclosed by Silverstein), rather than a single color (as disclosed by Sarvazyan), to be changed to indicate the suggested direction (as disclosed by Sarvazyan) because a mere duplication of essential parts of the invention involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional visible signals for providing the desired feedback to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the guidance system of Silverstein modified by Sarvazyan by including that changing between at least two of the plurality of colors is associated with the suggested direction, as disclosed by Silverstein and Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to provide visual feedback for aiding the see, e.g., Para. [0065-0066]).

Regarding Claim 8, Silverstein modified by Sarvazyan discloses the guidance system of Claim 6. Silverstein further discloses (Figs. 18-23B) emitting a plurality of light/color patterns (see, e.g., Para. [0263], lines 1-11 and Para. [0264], lines 1-14, where multiple color patterns/color changes are used). 
Silverstein does not disclose wherein at least two of the plurality of light-emitting diodes are positioned on opposing sides of the probe, and wherein the changing between at least two of the plurality of colors of the second series of light patterns is associated with the suggested direction.
However, in the same field of endeavor of imaging probes for needle guidance, Sarvazyan discloses (Fig. 3) wherein changing between at least two light patterns is associated with the suggested direction (see, e.g., Para. [0065], lines 1-2, “[Device 30 includes:] a light indicator 33 for communicating the angle and distance information to the operator”, and Para. [0066], lines 1-17, where the disclosed LED 33 provides a light pattern based upon brightness, color, and pulse repetition rate for indicating a suggested direction for aiding the user in directing the probe 31). Sarvazyan does not implicitly disclose wherein at least two of the plurality of light-emitting diodes are positioned on opposing sides of the probe, and a change between a plurality of colors. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of colors (as disclosed by Silverstein), rather than a single color (as disclosed by Sarvazyan), to be changed to indicate the suggested direction (as disclosed by Sarvazyan) using an LED on each side of the probe, rather than a single LED (as disclosed by Sarvazyan), because a mere duplication of essential parts of the invention involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional visible signals for providing the desired feedback to the user that can clearly indicate direction and distance (see, e.g., Para. [0065-0066]). Adding additional LEDs and light display patterns is well known in the art, and easily controlled by a processor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the guidance system of Silverstein modified by Sarvazyan by including that changing between at least two light patterns is associated with the suggested direction, as disclosed by Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to provide visual feedback for aiding the user/physician in guiding the needle toward the target, as recognized by Sarvazyan (see, e.g., Para. [0065-0066]).

Regarding Claim 18, Silverstein discloses the method of Claim 17. Silverstein does not disclose wherein the visible light is produced via a plurality of light-emitting diodes located on the probe.
However, in the same field of endeavor of imaging probes for needle guidance, Sarvazyan discloses (Fig. 3) a method for guiding a needle (biopsy needle 12) for insertion into a body (breast 17) of a patient (see, e.g., Abstract, Para. [0030], and Para. [0066]), wherein the visible light is produced via a light-emitting diode (light indicator / LED 33) located on the probe (tactile imager probe 31) (see, e.g., Para. [0065], lines 1-2, “[Device 30 includes:] a light indicator 33 for communicating the angle and distance information to the operator” and Para. [0066], lines 1-7, “In use, the operator places the tactile imager probe 31 on the breast 17 above approximate location of the lesion. Then operator aims the needle 12 of a biopsy gun at the center of the lesion in accordance with feedback light signal emitted from the light indicator such as an LED 33. There are several conceived possibilities to guide the biopsy needle by the feedback light signal”; also see, e.g., Abstract, lines 15-17, “Such audio, light, or visual feedback allows the physician to correct the insertion angle and depth to confidently reach the target site to perform a biopsy”; also see, e.g., Para. [0007], lines 1-5 and Para. [0030], lines 1-3). Sarvazyan does not implicitly disclose a plurality of light-emitting diodes. However, it would have been 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Silverstein by including that the visible light is produced via a plurality of light-emitting diodes located on the probe, as disclosed by Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to provide visual feedback for aiding the user/physician in guiding the needle toward the target, as recognized by Sarvazyan (see, e.g., Para. [0065-0066]).

Regarding Claim 20, Silverstein modified by Sarvazyan discloses the method of Claim 18. Silverstein further discloses (Figs. 18-23B) emitting a plurality of light/color patterns (see, e.g., Para. [0263], lines 1-11 and Para. [0264], lines 1-14, where multiple color patterns/color changes are used). 
Silverstein does not disclose wherein the plurality of light-emitting diodes are configured to emit a second series of light patterns to indicate a suggested direction to move the probe to increase tracking accuracy.
However, in the same field of endeavor of imaging probes for needle guidance, Sarvazyan discloses (Fig. 3) wherein the light-emitting diode (light indicator / LED 33) is configured to emit a second series of light patterns to indicate a suggested direction to move the probe (tactile imager probe 31) to increase tracking accuracy (see, e.g., Para. [0027], lines 1-3, “Another yet objective of the present invention is to provide a biopsy guidance device with increased sensitivity, repeatability, and accuracy”, and Para. [0065], lines 1-2, “[Device 30 includes:] a light indicator 33 for communicating the angle and distance information to the operator”, and Para. [0066], lines 1-17, where the disclosed LED 33 provides a light pattern based upon brightness, color, and pulse repetition rate for indicating a suggested direction for aiding the user in directing the probe 31, therefore the position error is decreased and the tracking accuracy is increased; also see, e.g., Abstract, lines 15-17, “Such audio, light, or visual feedback allows the physician to correct the insertion angle and depth to confidently reach the target site to perform a biopsy”; also see, e.g., Para. [0085], lines 8-19 and Para. [0087], lines 9-15). Sarvazyan does not implicitly disclose a plurality of light-emitting diodes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of light-emitting diodes located on the probe, rather than a single light-emitting diode, because a mere duplication of essential parts of the invention involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional visible signals for providing the desired feedback to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Silverstein modified by Sarvazyan by including that the plurality of light-emitting diodes are configured to emit a second series of light patterns to indicate a suggested direction to move the probe to increase tracking accuracy, as disclosed by Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to provide visual feedback for aiding the user/physician in guiding the needle toward the target, as recognized by Sarvazyan (see, e.g., Para. [0065-0066]).

Regarding Claim 21, Silverstein modified by Sarvazyan discloses the method of Claim 20. Silverstein further discloses (Figs. 18-23B) emitting a plurality of light/color patterns (see, e.g., Para. [0263], lines 1-11 and Para. [0264], lines 1-14, where multiple color patterns/color changes are used). 

However, in the same field of endeavor of imaging probes for needle guidance, Sarvazyan discloses (Fig. 3) wherein the second series of light patterns includes utilizing a color to indicate the suggested direction (see, e.g., Para. [0065], lines 1-2, “[Device 30 includes:] a light indicator 33 for communicating the angle and distance information to the operator”, and Para. [0066], lines 1-17, where the disclosed LED 33 provides a light pattern based upon brightness, color, and pulse repetition rate for indicating a suggested direction for aiding the user in directing the probe 31). Sarvazyan does not implicitly disclose a plurality of colors. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of colors (as disclosed by Silverstein), rather than a single color (as disclosed by Sarvazyan), to indicate the suggested direction (as disclosed by Sarvazyan) because a mere duplication of essential parts of the invention involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional visible signals for providing the desired feedback to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Silverstein modified by Sarvazyan by including that the second series of light patterns includes utilizing a plurality of colors to indicate the suggested direction, as disclosed by Silverstein and Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to provide visual feedback for aiding the user/physician in guiding the needle toward the target, as recognized by Sarvazyan (see, e.g., Para. [0065-0066]).

Figs. 18-23B) emitting a plurality of light/color patterns (see, e.g., Para. [0263], lines 1-11 and Para. [0264], lines 1-14, where multiple color patterns/color changes are used). 
Silverstein does not disclose wherein changing between at least two of the plurality of colors is associated with the suggested direction.
However, in the same field of endeavor of imaging probes for needle guidance, Sarvazyan discloses (Fig. 3) wherein changing between at least two light patterns is associated with the suggested direction (see, e.g., Para. [0065], lines 1-2, “[Device 30 includes:] a light indicator 33 for communicating the angle and distance information to the operator”, and Para. [0066], lines 1-17, where the disclosed LED 33 provides a light pattern based upon brightness, color, and pulse repetition rate for indicating a suggested direction for aiding the user in directing the probe 31). Sarvazyan does not implicitly disclose a change between a plurality of colors. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of colors (as disclosed by Silverstein), rather than a single color (as disclosed by Sarvazyan), to be changed to indicate the suggested direction (as disclosed by Sarvazyan) because a mere duplication of essential parts of the invention involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional visible signals for providing the desired feedback to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Silverstein modified by Sarvazyan by including that changing between at least two of the plurality of colors is associated with the suggested direction, as disclosed by Silverstein and Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to provide visual feedback for aiding the user/physician in guiding the needle toward the target, as recognized by Sarvazyan (see, e.g., Para. [0065-0066]).

Regarding Claim 23, Silverstein modified by Sarvazyan discloses the method of Claim 21. Silverstein further discloses (Figs. 18-23B) emitting a plurality of light/color patterns (see, e.g., Para. [0263], lines 1-11 and Para. [0264], lines 1-14, where multiple color patterns/color changes are used). 
Silverstein does not disclose wherein at least two of the plurality of light-emitting diodes are positioned on opposing sides of the probe, and wherein the changing between at least two of the plurality of colors of the second series of light patterns is associated with the suggested direction.
However, in the same field of endeavor of imaging probes for needle guidance, Sarvazyan discloses (Fig. 3) wherein changing between at least two light patterns is associated with the suggested direction (see, e.g., Para. [0065], lines 1-2, “[Device 30 includes:] a light indicator 33 for communicating the angle and distance information to the operator”, and Para. [0066], lines 1-17, where the disclosed LED 33 provides a light pattern based upon brightness, color, and pulse repetition rate for indicating a suggested direction for aiding the user in directing the probe 31). Sarvazyan does not implicitly disclose wherein at least two of the plurality of light-emitting diodes are positioned on opposing sides of the probe, and a change between a plurality of colors. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of colors (as disclosed by Silverstein), rather than a single color (as disclosed by Sarvazyan), to be changed to indicate the suggested direction (as disclosed by Sarvazyan) using an LED on each side of the probe, rather than a single LED (as disclosed by Sarvazyan), because a mere duplication of essential parts of the invention involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional visible signals for providing the desired feedback to the user that can clearly indicate direction and distance (see, e.g., Para. [0065-0066]). Adding additional LEDs and light display patterns is well known in the art, and easily controlled by a processor.
see, e.g., Para. [0065-0066]).

Claims 4, 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein et al. (US 2012/0143029 A1, cited in Applicant’s IDS filed 02/23/2021, hereinafter Silverstein) in view of Sarvazyan et al. (US 2004/0267121 A1, cited in Applicant’s IDS filed 02/23/2021, hereinafter Sarvazyan), as applied to Claims 3 and 18 above, and further in view of Kalpin et al. (US 2013/0303896 A1, cited in Applicant’s IDS filed 02/23/2021, hereinafter Kalpin).

Regarding Claim 4, Silverstein modified by Sarvazyan discloses the guidance system of Claim 3. Silverstein further discloses (Figs. 18-23B) emitting a first series of light patterns to indicate at least one status (see, e.g., Para. [0263], lines 1-11 and Para. [0264], lines 1-14, where multiple light/color patterns and changes are used). 
Silverstein does not disclose wherein a plurality of light-emitting diodes are configured to emit the first series of light patterns to indicate the at least one status specifically associated with calibration of a component of the guidance system.
However, in the same field of endeavor of imaging probes for needle guidance, Sarvazyan discloses (Fig. 3) wherein the light-emitting diode (light indicator / LED 33) is configured to emit a first series of light patterns (see, e.g., Para. [0065], lines 1-2, “[Device 30 includes:] a light indicator 33 for communicating the angle and distance information to the operator”, and Para. [0066], lines 1-17, where the disclosed LED 33 provides a light pattern based upon brightness, color, and pulse repetition rate; also see, e.g., Abstract, lines 15-17, “Such audio, light, or visual feedback allows the physician to correct the insertion angle and depth to confidently reach the target site to perform a biopsy”; also see, e.g., Para. [0085], lines 8-19 and Para. [0087], lines 9-15). Sarvazyan does not implicitly disclose a plurality of light-emitting diodes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of light-emitting diodes located on the probe, rather than a single light-emitting diode, because a mere duplication of essential parts of the invention involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional visible signals for providing the desired feedback to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the guidance system of Silverstein modified by Sarvazyan by including that the plurality of light-emitting diodes are configured to emit the first series of light patterns, as disclosed by Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to provide visual feedback for aiding the user/physician in guiding the needle toward the target, as recognized by Sarvazyan (see, e.g., Para. [0065-0066]).
Silverstein modified by Sarvazyan still does not disclose wherein the at least one status is specifically associated with calibration of a component of the guidance system.
However, in the same field of endeavor of guiding an external needle during a medical procedure, Kalpin discloses (Figs. 1 and 18) emitting a first series of patterns to indicate at least one status associated with calibration of a component of the guidance system (navigation system 10) (see, e.g., Para. [0085], lines 12-22, and Para. [0149], lines 1-5, and Para. [0156], lines 1-12, and Para. [0157], lines 1-12, and Para. [0159], lines 8-13, “graphical indications can be used to illustrate or convey to the user that the implantable device 30 is inverted or flipped over. The processor system 12 can be configured to display graphical indication 5054 after initialization of the navigation system 10 and before or after the calibration process is completed”, where the claimed status corresponds to whether the disclosed instrument is calibrated or not).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the guidance system of Silverstein modified by Sarvazyan by including that the at least one status is specifically associated with calibration of a component of the guidance system, as disclosed by Kalpin. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that the system is calibrated and in order to provide the most accurate tracking and precision, as recognized by Kalpin (see, e.g., Para. [0159-0160]).

Regarding Claim 19, Silverstein modified by Sarvazyan discloses the method of Claim 18. Silverstein further discloses (Figs. 18-23B) emitting a first series of light patterns to indicate at least one status (see, e.g., Para. [0263], lines 1-11 and Para. [0264], lines 1-14, where multiple light/color patterns and changes are used). 
Silverstein does not disclose wherein a plurality of light-emitting diodes are configured to emit the first series of light patterns to indicate the at least one status specifically associated with calibration of a component of the guidance system.
However, in the same field of endeavor of imaging probes for needle guidance, Sarvazyan discloses (Fig. 3) wherein the light-emitting diode (light indicator / LED 33) is configured to emit a first series of light patterns (see, e.g., Para. [0065], lines 1-2, “[Device 30 includes:] a light indicator 33 for communicating the angle and distance information to the operator”, and Para. [0066], lines 1-17, where the disclosed LED 33 provides a light pattern based upon brightness, color, and pulse repetition rate; also see, e.g., Abstract, lines 15-17, “Such audio, light, or visual feedback allows the physician to correct the insertion angle and depth to confidently reach the target site to perform a biopsy”; also see, e.g., Para. [0085], lines 8-19 and Para. [0087], lines 9-15). Sarvazyan does not implicitly disclose a plurality of light-emitting diodes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of light-emitting diodes located on the probe, rather than a single light-emitting diode, because a mere duplication of essential parts of the invention involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional visible signals for providing the desired feedback to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Silverstein modified by Sarvazyan by including that the plurality of light-emitting diodes are configured to emit the first series of light patterns, as disclosed by Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to provide visual feedback for aiding the user/physician in guiding the needle toward the target, as recognized by Sarvazyan (see, e.g., Para. [0065-0066]).
Silverstein modified by Sarvazyan still does not disclose wherein the at least one status is specifically associated with calibration of a component of the guidance system.
However, in the same field of endeavor of guiding an external needle during a medical procedure, Kalpin discloses (Figs. 1 and 18) emitting a first series of patterns to indicate at least one status associated with calibration of a component of the guidance system (navigation system 10) (see, e.g., Para. [0085], lines 12-22, and Para. [0149], lines 1-5, and Para. [0156], lines 1-12, and Para. [0157], lines 1-12, and Para. [0159], lines 8-13, “graphical indications can be used to illustrate or convey to the user that the implantable device 30 is inverted or flipped over. The processor system 12 can be configured to display graphical indication 5054 after initialization of the navigation system 10 and before or after the calibration process is completed”, where the claimed status corresponds to whether the disclosed instrument is calibrated or not).
see, e.g., Para. [0159-0160]).

Regarding Claim 31, Silverstein discloses (Figs. 18-23B) a guidance system (ultrasound-based needle guidance system 1110) for guiding insertion of a needle (needle 1200) into a body of a patient (see, e.g., Figs. 18-19, and Para. [0156], lines 1-5, and Para. [0164], lines 1-7), comprising: 
an ultrasound imaging device (probe 1140, control buttons 1184) including a probe (probe 1140) for ultrasonically imaging an internal body portion target (target 1238, vessel 1226) (see, e.g., Figs. 19, 20, 23A, and 23B, and Para. [0158], lines 1-3, and Para. [0165], lines 1-6, and Para. [0182], lines 1-16); 
at least one sensor (sensor array 1190, plurality of magnetic sensors 1192) included with the probe (1140) that senses a magnetic field (via magnetic sensors 1192) associated with the needle (1200) (see, e.g., Figs. 19-20, and Para. [0169], lines 1-9); 
a processor (processor 1122) that receives magnetic field data sensed by the at-least-one sensor (1190, 1192) to determine a position of the needle (1200) in three spatial dimensions (see, e.g., Figs. 19-20, and Para. [0161], lines 1-11, and Para. [0170], lines 1-3, and Para. [0177], lines 6-14); and 
a display (display 1130) that depicts the determined position of the needle (1200) together with the image of the target (1238, 1226) (see, e.g., Figs. 23A-23B, and Para. [0182], lines 1-16, and Para. [0183], lines 1-10); 
1140, 1184) is configured to provide at least one indication of status via sensory feedback (see, e.g., Figs. 23A-23B, where different examples of sensory feedback are shown to be provided on the display 1130, which receives the status data from the probe 1140, and Para. [0170], lines 1-3, and Para. [0171], lines 1-5, and Para. [0177], lines 6-14, and Para. [0179], lines 12-20, and Para. [0180], lines 1-13; also see, e.g., Para. [0111], lines 1-14); and 
wherein the sensory feedback includes generating visual notifications (see, e.g., Figs. 23A-23B, where different examples of sensory feedback are shown to be provided as visual notifications on the display 1130, which receives the status data from the probe 1140, and Para. [0163], lines 10-11, “the display 1130 is an LCD device”, where an LCD display provides a form of visual light in order to deliver the sensory feedback on the display, and Para. [0170], lines 1-3, and Para. [0171], lines 1-5, and Para. [0177], lines 6-14, and Para. [0179], lines 12-20, and Para. [0180], lines 1-13; also see, e.g., Para. [0182-0183]; also see e.g., Para. [0121], lines 1-14, where display 30 operates in a similar manner to display 1130).
Silverstein does not disclose [1] wherein the internal body portion target is specifically within a calibration zone determined by a calibration process; [2] wherein the determined position of the needle is specifically within the calibration zone; [3] wherein the sensory feedback is specifically from a plurality of light-emitting diodes placed on the probe; and [4] wherein the sensory feedback includes generating the visual notifications specifically that the probe is being moved near a border of the calibration zone.
However, in the same field of endeavor of imaging probes for needle guidance, Sarvazyan discloses (Fig. 3) a guidance system (including biopsy guidance device 30) for guiding insertion of a needle (biopsy needle 12) into a body (breast 17) of a patient (see, e.g., Abstract, Para. [0030], and Para. [0066]), wherein sensory feedback is from a light-emitting diode (light indicator / LED 33) placed on the probe (tactile imager probe 31) (see, e.g., Para. [0065], lines 1-2, “[Device 30 includes:] a light indicator 33 for communicating the angle and distance information to the operator” and Para. [0066], lines 1-7, “In use, the operator places the tactile imager probe 31 on the breast 17 above approximate location of the lesion. Then operator aims the needle 12 of a biopsy gun at the center of the lesion in accordance with feedback light signal emitted from the light indicator such as an LED 33. There are several conceived possibilities to guide the biopsy needle by the feedback light signal”; also see, e.g., Abstract, lines 15-17, “Such audio, light, or visual feedback allows the physician to correct the insertion angle and depth to confidently reach the target site to perform a biopsy”; also see, e.g., Para. [0007], lines 1-5 and Para. [0030], lines 1-3). Sarvazyan does not implicitly disclose a plurality of light-emitting diodes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of light-emitting diodes located on the probe, rather than a single light-emitting diode, because a mere duplication of essential parts of the invention involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make this modification in order to provide additional visible signals for providing the desired feedback to the user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system of Silverstein by including [3] wherein the sensory feedback is specifically from a plurality of light-emitting diodes placed on the probe, as disclosed by Sarvazyan. One of ordinary skill in the art would have been motivated to make this modification in order to provide visual feedback for aiding the user/physician in guiding the needle toward the target, as recognized by Sarvazyan (see, e.g., Para. [0065-0066]).
Silverstein modified by Sarvazyan still does not disclose [1] wherein the internal body portion target is specifically within a calibration zone determined by a calibration process; [2] wherein the determined position of the needle is specifically within the calibration zone; and [4] wherein the sensory feedback includes generating the visual notifications specifically that the probe is being moved near a border of the calibration zone.
Figs. 1 and 18) wherein the internal body portion target is within a calibration zone (image area 5010) determined by a calibration process, wherein the determined position of the needle (tracked instrument 61, 61”) is within the calibration zone (5010), and wherein the sensory feedback includes generating the visual notifications that the probe is being moved near a border of the calibration zone (5010) (see, e.g., Para. [0085], lines 12-22, and Para. [0149], lines 1-5, and Para. [0156], lines 1-12, and Para. [0157], lines 1-12, and Para. [0159], lines 8-13, where the claimed calibration zone corresponds to the disclosed image area 5010 within the display screen (as explained in Para. [0157] and Fig. 18) which includes the imaging target, and where the position of the needle/tracked instrument 61 is within the disclosed image area 5010 within the display screen, and where the sensory feedback/visual notifications/graphical indications can be shown on the display screen after the calibration process if completed, therefore, the sensory feedback/visual notifications/graphical indications can be shown on the display screen if the device is moved near the border of the image area 5010 within the display screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the guidance system of Silverstein modified by Sarvazyan by including [1] wherein the internal body portion target is specifically within a calibration zone determined by a calibration process; [2] wherein the determined position of the needle is specifically within the calibration zone; and [4] wherein the sensory feedback includes generating the visual notifications specifically that the probe is being moved near a border of the calibration zone, as disclosed by Kalpin. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that the system is calibrated and in order to provide the most accurate tracking and precision, as recognized by Kalpin (see, e.g., Para. [0159-0160]).

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein et al. (US 2012/0143029 A1, cited in Applicant’s IDS filed 02/23/2021, hereinafter Silverstein) in view of Kalpin et al. (US 2013/0303896 A1, cited in Applicant’s IDS filed 02/23/2021, hereinafter Kalpin).

Regarding Claim 10, Silverstein discloses the guidance system of Claim 9. Silverstein further discloses (Figs. 18-23B) wherein the display (display 1130) is configured to emit a first color pattern to indicate at least one status (see, e.g., Para. [0263], lines 1-11 and Para. [0264], lines 1-14, where multiple color patterns/color changes are used). 
Silverstein does not disclose wherein the at least one status is specifically associated with calibration of a component of the guidance system.
However, in the same field of endeavor of guiding an external needle during a medical procedure, Kalpin discloses (Figs. 1 and 18) wherein the display (display device 14) is configured to emit a first pattern to indicate at least one status associated with calibration of a component of the guidance system (navigation system 10) (see, e.g., Para. [0085], lines 12-22, and Para. [0149], lines 1-5, and Para. [0156], lines 1-12, and Para. [0157], lines 1-12, and Para. [0159], lines 8-13, “graphical indications can be used to illustrate or convey to the user that the implantable device 30 is inverted or flipped over. The processor system 12 can be configured to display graphical indication 5054 after initialization of the navigation system 10 and before or after the calibration process is completed”, where the claimed status corresponds to whether the disclosed instrument is calibrated or not).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system of Silverstein by including that the at least one status is specifically associated with calibration of a component of the guidance system, as disclosed by Kalpin. One of ordinary skill in the art would have been motivated to make this modification in order see, e.g., Para. [0159-0160]).

Regarding Claim 25, Silverstein discloses the method of Claim 24. Silverstein further discloses (Figs. 18-23B) wherein displaying further emits a first color pattern to indicate at least one status (see, e.g., Para. [0263], lines 1-11 and Para. [0264], lines 1-14, where multiple color patterns/color changes are used). 
Silverstein does not disclose wherein the at least one status is specifically associated with the calibration status of at least one component.
However, in the same field of endeavor of guiding an external needle during a medical procedure, Kalpin discloses (Figs. 1 and 18) wherein displaying further emits a first pattern to indicate at least one status associated with the calibration status of at least one component (within navigation system 10) (see, e.g., Para. [0085], lines 12-22, and Para. [0149], lines 1-5, and Para. [0156], lines 1-12, and Para. [0157], lines 1-12, and Para. [0159], lines 8-13, “graphical indications can be used to illustrate or convey to the user that the implantable device 30 is inverted or flipped over. The processor system 12 can be configured to display graphical indication 5054 after initialization of the navigation system 10 and before or after the calibration process is completed”, where the claimed status corresponds to whether the disclosed instrument is calibrated or not).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Silverstein by including that the at least one status is specifically associated with the calibration status of at least one component, as disclosed by Kalpin. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that the system is calibrated and in order to provide the most accurate tracking and precision, as recognized by Kalpin (see, e.g., Para. [0159-0160]).

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein et al. (US 2012/0143029 A1, cited in Applicant’s IDS filed 02/23/2021, hereinafter Silverstein) in view of Boctor et al. (US 2013/0218024 A1, cited in Applicant’s IDS filed 02/23/2021, hereinafter Boctor).

Regarding Claim 11, Silverstein discloses the guidance system of Claim 9. Silverstein further discloses (Figs. 18-23B) wherein the display (display 1130) is configured to emit a second color pattern (see, e.g., Para. [0263], lines 1-11 and Para. [0264], lines 1-14, where multiple color patterns/color changes are used).
Silverstein does not disclose wherein the second color pattern specifically indicates at least one error within the guidance system.
However, in the same field of endeavor of ultrasound imaging with needle guidance, Boctor discloses (Figs. 1 and 34) wherein the display is configured to emit a second color pattern to indicate at least one error within the guidance system (see, e.g., Para. [0010], lines 1-5, “A system that consists of a single camera and project, whereby one of the camera or projector is aligned with the ultrasound plane, and the other is off-axis, and a combination of tracking and display is used to provide guidance”, and Para. [0041], lines 1-11, “A guidance system (one example)--Overlaying crosshairs and/or extrapolated needle pose lines onto live ultrasound views on-screen (both in-plane and out-of-plane) or projected onto the patient, see, e.g., FIG. 34; Projecting paired symbols (circles, triangles etc.) that change size, color, and relative position depending on the current targeting error vector; Overlaying alignment lines onto single/stereo/multiple camera views that denote desired needle poses, allowing the user to line up the camera image of the needle with the target pose, as well as lines denoting the currently-tracked needle pose for quality control purposes”, and Para. [0042], lines 1-5, “The system may use the pose of the needle in air to optimize ultrasound to detect the needle in the body and vice-versa. For example, by expecting the location of the needle tip--the ultrasound system can automatically set the transmit focus location and the needle steering parameters”, and Para. [0142], lines 1-10, “Some embodiments of the current invention are directed to combining a group of complementary technologies to provide a local sensing approach that can provide enabling technology for the tracking of medical imaging devices, for example, with the potential to significantly reduce errors and increase positive patient outcomes. This approach can provide a platform technology for the tracking of ultrasound probes and other imaging devices, intervention guidance, and information visualization according to some embodiments of the current invention”, where a color pattern can be shown on the display that shows a targeting error vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system of Silverstein by including that the second color pattern specifically indicates at least one error within the guidance system, as disclosed by Boctor. One of ordinary skill in the art would have been motivated to make this modification in order to allow for the user to view the error and make corrections to increase positive patient outcomes, as recognized by Boctor (see, e.g., Para. [0041] and [0142]).

Regarding Claim 26, Silverstein discloses the method of Claim 24. Silverstein further discloses (Figs. 18-23B) wherein displaying further emits a second color pattern (see, e.g., Para. [0263], lines 1-11 and Para. [0264], lines 1-14, where multiple color patterns/color changes are used).
Silverstein does not disclose wherein the second color pattern specifically indicates at least one error.
However, in the same field of endeavor of ultrasound imaging with needle guidance, Boctor discloses (Figs. 1 and 34) wherein displaying further emits a second color pattern to indicate at least one error (see, e.g., Para. [0010], lines 1-5, and Para. [0041], lines 1-11, and Para. [0042], lines 1-5, and Para. [0142], lines 1-10, where a color pattern can be shown on the display that shows a targeting error vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Silverstein by including that the second color pattern specifically indicates at least one error, as disclosed by Boctor. One of ordinary skill in the art would have been motivated to make this modification in order to allow for the user to view the error and make corrections to increase positive patient outcomes, as recognized by Boctor (see, e.g., Para. [0041] and [0142]).

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein et al. (US 2012/0143029 A1, cited in Applicant’s IDS filed 02/23/2021, hereinafter Silverstein) in view of Grunwald (US 2016/0278869 A1, with publication date 09/29/2016, hereinafter Grunwald).

Regarding Claim 13, Silverstein discloses the guidance system of Claim 1. Silverstein further discloses (Figs. 18-23B) wherein the sensory feedback is delivered via a visual image generated via the display (display 1130) connected to the guidance system (ultrasound-based needle guidance system 1110) (see, e.g., Figs. 23A-23B, where different examples of sensory feedback are shown to be provided on the display 1130, which receives the status data from the probe 1140, and Para. [0177], lines 6-14, and Para. [0179], lines 12-20, and Para. [0180], lines 1-13).
Silverstein does not disclose wherein the visual image generated is specifically via a wearable device connected to the guidance system.
However, in the same field of endeavor of ultrasound imaging for needle guidance, Grunwald discloses (Figs. 1, 4, 11, and 15) a guidance system for guiding insertion of a needle into a body of a patient (see, e.g., Abstract, Para. [0002], and Para. [0006-0007]), wherein the sensory feedback is see, e.g., Para. [0088], lines 1-6, “FIG. 11 illustrates a block diagram of the software application 1100 for ultrasound imaging according to the present invention. The software application 1100 can run on any mobile platform fulfilling minimum requirements, e.g., tablets, smartphones, smart watches and other smart wearable and head-mounted technology” and Para. [0120], lines 1-6, “FIG. 15 illustrates a user interface for the vascular access device according to the present invention. The graphical user interface 1500 is displayed on the touch screen of a mobile device 190 in FIG. 1, e.g., a tablet or a smartphone. A simplified version of this interface can be displayed on a smart watch or on head mounted device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system of Silverstein by including that the visual image generated is specifically via a wearable device, as disclosed by Grunwald. One of ordinary skill in the art would have been motivated to make this modification in order to desirable and accurately provide sensory feedback via wearable technology, as recognized by Grunwald (see, e.g., Abstract, and Para. [0006-0007], [0088], and [0120]). 

Regarding Claim 28, Silverstein discloses the method of Claim 16. Silverstein further discloses (Figs. 18-23B) wherein the sensory feedback is delivered via a visual image generated by the display (display 1130) (see, e.g., Figs. 23A-23B, where different examples of sensory feedback are shown to be provided on the display 1130, which receives the status data from the probe 1140, and Para. [0177], lines 6-14, and Para. [0179], lines 12-20, and Para. [0180], lines 1-13).
Silverstein does not disclose wherein the visual image generated is specifically by a wearable device.
Figs. 1, 4, 11, and 15) a method for guiding a needle for insertion into a body of a patient utilizing imaging technology (see, e.g., Abstract, Para. [0002], and Para. [0006-0007]), wherein the sensory feedback is delivered via a visual image generated by a wearable device (see, e.g., Para. [0088], lines 1-6, “FIG. 11 illustrates a block diagram of the software application 1100 for ultrasound imaging according to the present invention. The software application 1100 can run on any mobile platform fulfilling minimum requirements, e.g., tablets, smartphones, smart watches and other smart wearable and head-mounted technology” and Para. [0120], lines 1-6, “FIG. 15 illustrates a user interface for the vascular access device according to the present invention. The graphical user interface 1500 is displayed on the touch screen of a mobile device 190 in FIG. 1, e.g., a tablet or a smartphone. A simplified version of this interface can be displayed on a smart watch or on head mounted device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Silverstein by including that the visual image generated is specifically by a wearable device, as disclosed by Grunwald. One of ordinary skill in the art would have been motivated to make this modification in order to desirable and accurately provide sensory feedback via wearable technology, as recognized by Grunwald (see, e.g., Abstract, and Para. [0006-0007], [0088], and [0120]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donaldson (US 2017/0281086 A1, with publication date 10/05/2017) discloses providing a sensory feedback device as a graphic user interface that may be implemented as a wearable head-mounted display (see, e.g., Para. [0242]).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793